DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 42 and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin.
	There is disclosed in Levin a beverage brewer, comprising: a container 24 configured to hold liquid and having an open top; a brewing material holder 50 suspended into the container and configured to hold beverage brewing material 42; a pressure assembly 28 operable to provide pressurized liquid flow through the brewing material holder by causing a pressure difference between two open portions (holder inlet and holder outlet openings) of the brewing material holder, the pressure assembly including a pump; a container lid 36 configured to removably couple to the open top of the container, the lid including a collar 38b which is attached to the pressure assembly; wherein the brewing material holder is configured to be suspended directly from the pressure assembly (fig. 1); a heating element 16 that is configured to heat the liquid from the container; and a control assembly 12 operable to control at least one of actuation of the heating element, a temperature of the heating element, and a duration of use of the heating element and pressure assembly.
Claim(s) 1, 2, 6, 7, 12, 21, 34, 37-39 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein.
	There is disclosed in Stein a beverage brewer, comprising: a container 115 configured to hold liquid 130 and having an open top; a brewing material holder 120 configured to hold beverage brewing material 125, the brewing material holder being suspended within the container; a pressure assembly (pump) 150 located either within or outside of the container, the pump including an inlet port 152 and an outlet port 154, the pressure assembly operable to provide pressurized liquid flow through the brewing material holder by causing a pressure difference between two open protions (top, bottom) of the brewing material holder, using a lower end of the pressure difference to draw liquid from the container to the brewing material holder and using a higher end of the pressure difference to flow the liquid through the brewing material holder back to the container, the pressure assembly also including an intake tube coupled to the inlet port at a first end and having an second end configured to be arranged within the interior of the container.
Claim(s) 1, 34, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (WO 2012/090126).
	There is disclosed in Wen a beverage brewer, comprising: a container 4 configured to hold liquid 3 and having an open top (filling top); a brewing material holder 7 configured to hold beverage brewing material 2; and a pressure assembly 6 operable to provide pressurized liquid flow through the brewing material holder by causing a pressure difference between two open portions F1, F2 of the brewing material holder, using a lower end of the pressure difference to draw liquid from the container to the brewing material holder and using a higher end of the pressure difference to flow the liquid through the brewing material holder back to the container.
	In regards to claim 40, Wen discloses that any type of pump can be used (pg. 4, last line) to perform the circulation of liquid. Applicant has not provided any particular advantage or operational reason for having a bidirectional pump.
Claim(s) 1-3, 6, 9, 21, 34, 37-39 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong.
	There is disclosed in Wong a beverage brewer, comprising: a container 10 configured to hold liquid and having an open top; a brewing material holder 11 configured to hold beverage brewing material and being suspended within the container in contact with the liquid; a pressure assembly (pump) 15 operable to provide pressurized liquid flow through the brewing material holder by causing a pressure difference between top open portion (top, bottom) of the brewing material holder, using a lower end of the pressure difference to draw liquid from the container to the brewing material holder and using a higher end of the pressure difference to flow the liquid through the brewing material holder back to the container; and a control assembly 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Hyman et al.
	Wong discloses all of the claimed subject matter except a heating element arranged at least partially in an interior of a container and operable to heat liquid therein.
	Hyman discloses, in a beverage brewer, a heating element 155 arranged removably within a container and operable to heat liquid held in the container.
	It would have been obvious to one skilled in the art to substitute the heater element arrangement of Wong with the heater element arrangement disclosed in Hyman, in order to provide an alternative means for heating the liquid within the container.
Allowable Subject Matter
Claims 8, 10, 11, 18, 19, 23-29 and 31-33 are allowed.
Claims 4, 5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Ha et al., Pitner et al. and Enomoto are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761